DETAILED ACTION
The present action is in response to the amendment filed February 8, 2021. Claims 1-6 and 8-20 have been amended. Claim 7 has been canceled and claim 21 has been added.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered and are persuasive. The claim amendments overcome the 102 rejections made in the previous office action; neither Buccola nor Chuo-ku teach alone that the motor housing has an exterior shape that engages the interior shape of the rail housing. Instead, Buccola discloses that the motor housing (102) engages the end cap (Figure 11) and Chuo-ku discloses that the motor (24) is supported from the end cap (Figure 2). However, the added limitations necessitated further search and consideration and new grounds of rejection have been made with newly applied art, as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the housing.” It is unclear which housing is being referred to in the claim since claim 8 depends from claim 1 which recites a rail housing and a motor housing. Claim 8 recites “wherein the housing includes a first end and a second end opposite the first end, the end cap to be coupled to the first end of the rail housing, the second end including a protrusion to engage an interior of the rail.” If the claim intends to refer to the rail housing having a first end and second end, it is unclear how the second end of the rail housing includes a protrusion to engage an interior of the rail if the rail comprises a rail housing and it is unclear what structure of the rail the rail housing would engage. If the claim intends to refer to the motor housing including a first end and a second end, there would be an antecedent basis issue regarding “the first end of the rail housing.” It is unclear what is required of claim 8. As best understood, the specification describes the motor housing having a first and second end, the end cap coupled to the first end of the motor housing and the second end including a protrusion (212) to engage an interior of the rail housing; however, this is not clarified or distinctly recited in the claim.
Claim 9 requires “a rail; a rail housing…an end cap to be coupled to the rail and the rail housing…the end cap is coupled to the rail housing prior to the end cap being coupled to the rail….” As discussed above, the limitations of claim 9 are not properly supported by the original disclosure and therefore the claim fails to clearly and distinctly claim what is regarded as the invention. It is unclear how it is possible for the device to have both a rail and rail housing as the original disclosure does not describe a rail housing disposed within a rail, as discussed above. It is also unclear how “the end cap is capable of pivoting relative to the rail housing when the end cap is coupled to the rail housing prior to the end cap being coupled to the rail, the rail to restrict pivoting of the end cap when the end cap is coupled to the rail.” It is unclear how this is possible if the rail and rail housing are understood to be the same element since there is no disclosure of a rail being separate from a rail housing. Claims 10-14 depend from claim 9 and inherit this issue and it is unclear what is required of the claims.
Claims 10 and 13 both refer to “the housing.” It is unclear which housing is being referred to in the claims since they depend from claim 9 which requires a rail housing and a motor housing.
Claim 10 recites “the motor.” It is unclear if the claim refers to the motor assembly or to the motor housing previously recited.
In view of the 112 issues the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graybar (US 9,657,516).
Regarding claims 9 and 12, as best understood in view of the 112 issues discussed above, Graybar discloses an architectural covering comprising: 
a rail housing (102) having an interior shape; 
a motor assembly (120) to be disposed in the rail housing, the motor assembly comprising a motor housing (122, 124) that has an exterior shape complementing and engaging the interior shape of the rail housing (Graybar: Figure 3); and 

Regarding claim 11, as best understood, when the end cap (126) is coupled to the rail housing (102), the rail housing to restrict one or more of axial movement of the end cap relative to the rail housing or rotational movement of the end cap relative to the rail housing.  
Regarding claim 13, as best understood, the motor housing includes a first portion (122) removably coupled to a second portion (124).  
Regarding claim 14, as best understood, wherein a shape of the first portion (122) matches a shape of the rail housing (Graybar: Figure 3).  
Regarding claim 15, Graybar discloses a rail for an architectural covering, said rail (102) comprising: 
a first housing (102) having an interior shape; 
a second housing (122, 124) including a motor, the second housing (122, 124) to be disposed in the first housing (120) and having an exterior shape complementing and engaging the interior shape of the first housing (Graybar: Figures 2 and 3); and 
an end cap (126) to be coupled to the first housing (102) and the second housing (122, 124), wherein the end cap (126) is capable of at least two degrees of freedom of motion relative to the second housing prior to the end cap being coupled to the first housing, and wherein the first housing is to constrain the at least two degrees of freedom of motion of the end cap when the first portion of the end cap is coupled to the first housing and the second housing (prior to installation of the second housing and the end cap within the first housing, the elements are capable of motion relative to each other, when the second housing is inserted into the first housing, the end cap is capable of motion and when the end cap is coupled to the second housing and thus first housing, motion is constrained; Graybar: Figures 3 and 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 11-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Graybar (US 9,657,516) in view of Chuo-ku (JP H06-59597).
Regarding claim 1, Graybar discloses a rail (102) for an architectural covering, said rail comprising: 
a rail housing (body of 102) having an interior shape (Graybar: Figures 1-4); 
a motor assembly (120) to be disposed in the rail housing (102), 
the motor assembly comprising a motor housing (122 and 124) that has an exterior shape complementing and engaging the interior shape of the rail housing (Graybar: Figure 3); 
	Figure 3 of Graybar:

    PNG
    media_image2.png
    488
    688
    media_image2.png
    Greyscale

an end cap to be coupled to the rail housing (end caps are located on the far right and far left ends of the rail, as shown in Figure 2), and a track define in an exterior face of the rail housing (channel on the upper wall of 102 shown in Figure 3).
	Figure 2 of Graybar:

    PNG
    media_image3.png
    273
    794
    media_image3.png
    Greyscale

However, the details of the end cap and the rail housing are not specifically described such that it is disclosed that a first portion of the end cap to be received in the track, wherein the end cap is capable of at least two degrees of freedom of motion relative to the rail housing prior to the first portion being received in the track, and wherein the track is to restrict the at least two degrees of freedom of motion of the end cap when the first portion of the end cap is received in the track. However, Chuo-ku discloses that it is known for a rail housing (10) to have a track 
Regarding claims 2 and 21, Graybar further discloses a printed circuit board (162) disposed in the rail housing (102) (Graybar: Figures 2 and 3). Graybar fails to disclose that the end cap receives at least a portion of the printed circuit board. However, Chuo-ku discloses that it is known for an end cap of a rail housing to directly support a printed circuit board of a motor assembly. Chuo-ku discloses the end cap (30) has protrusions (38) which receive a portion of the PCB, as shown in Figure 3. Chuo-ku also discloses the end cap comprises a wall and a set of protrusions disposed on an interior surface of the wall, wherein the set of protrusions defines a channel that ends at the interior surface of the wall, wherein the set of protrusions engages and is in contact via the channel, with a printed circuit board (protrusions on 30 form a channel; Chuo-ku: Figures 2 and 3).
Figure 3 of Chuo-ku:

    PNG
    media_image4.png
    430
    456
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to rearrange the components of Graybar such that the motor assembly and printed circuit board are adjacent the end cap and further provide the end cap with a portion that receives the printed circuit board since it is a known arrangement for motorized rail assemblies. One would be motivated to modify Graybar such that the printed circuit board is supported by the end cap in the manner taught by Chuo-ku in order to improve support of the elements within the rail housing and the known technique would have yielded predictable results.
Regarding claim 4, as modified above, the at least two degrees of freedom of motion includes rotational motion relative to a longitudinal axis of the rail housing.  
Regarding claim 6, Graybar discloses the track includes a first track with a first edge of the first portion of the end cap being coupled to the first edge. Chuo-ku further discloses that it is known for a rail housing to have a track having a first track and a second track with an end cap 
Regarding claim 8, as best understood in view of the 112 issues discussed above, Graybar as modified with Chuo-ku above discloses the motor housing includes a first end and a second end opposite the first end, the end cap to be coupled to the first end of the motor housing (via the end cap receiving the printed circuit board), the second end (motor housing includes a second end at 128) including a protrusion to engage an interior of the rail.  
Regarding claims 9 and 12, as best understood in view of the 112 issues discussed above, Graybar discloses an architectural covering comprising: 
a rail housing (102) having an interior shape; 
a motor assembly (120) to be disposed in the rail housing, the motor assembly comprising a motor housing (122, 124) that has an exterior shape complementing and engaging the interior shape of the rail housing (Graybar: Figure 3); and 
an end cap to be coupled to the rail housing (Graybar: Figure 2).
Graybar fails to disclose the specifics of the end cap and that the end cap is capable of pivoting relative to the rail housing when the end cap is coupled to the motor housing prior to the end cap and motor housing being coupled to the rail housing, the rail housing to restrict the pivoting of the end cap when the end cap is coupled to the rail housing.  However, Chuo-ku discloses that it is known for an end cap (30) to engage a motor housing (via coupling to the 
Regarding claim 11, as best understood, when the end cap is coupled to the rail housing, the rail housing to restrict one or more of axial movement of the end cap relative to the rail housing or rotational movement of the end cap relative to the rail housing.  
Regarding claim 13, as best understood, the motor housing includes a first portion (122) removably coupled to a second portion (124).  
Regarding claim 14, as best understood, wherein a shape of the first portion (122) matches a shape of the rail (Graybar: Figure 3).  
Regarding claims 15-17, Graybar discloses a rail for an architectural covering, said rail (102) comprising: 
a first housing (102) having an interior shape; 
a second housing (122, 124) including a motor, the second housing (122, 124) to be disposed in the first housing (120) and having an exterior shape complementing and engaging the interior shape of the first housing (Graybar: Figures 2 and 3); and 
an end cap (ends of rail) to be coupled to the first housing (102) (Graybar: Figure 2), wherein the end cap (126) is capable of at least two degrees of freedom of motion relative to the second housing prior to the end cap being coupled to the first housing, and wherein the first .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Graybar in view of Chuo-ku, as applied in claim 2 above, in further view of Buccola, Jr. et al. (US 2017/0241201), hereinafter referred to as Buccola. 
Regarding claims 3 and 5, modified Graybar discloses the at least two degrees of freedom of motion includes motion relative to a lateral axis of the rail housing but fails to disclose a switch. However, Buccola discloses that it is known to provide a switch (190) that is coupled to a printed circuit board and a driver (188) coupled to an end cap in order to selectively engage the switch. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Graybar such that a switch and driver are provided on the end cap in order to provide actuation means and manually control the motor. All the claimed elements were known in the prior art and one skilled in the art could have combined the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graybar in view of Chuo-ku, as applied in claim 9 above, in further view of Buccola.
Regarding claim 10, Graybar as modified with Chuo-ku disclose a printed circuit board disposed in the housing but fail to disclose an antenna. However, Buccola discloses that it is known for a rail having a printed circuit board to further have an antenna (186) coupled to the rail housing, with the printed circuit board coupled to the motor and the antenna in order for the motor assembly to receive signals and operate. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Graybar in view of Chuo-ku and provide an antenna, as taught by Buccola, in order to provide wireless means for transmitting signals to the motor in order to operate the device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graybar in view of Chuo-ku, as applied in claim 15 above, in further view of Buccola.
Regarding claims 18-20, Graybar in view of Chuo-ku disclose the second housing (motor housing) includes a printed circuit board (126) but fails to further disclose a light source and a switch.
However, Buccola disclose that it is known to provide a printed circuit board with a light source (light emitting source; paragraph [0060]) and that a portion of the end cap (104) directs light emitted by the light source (via light pipe; paragraph [0060]), the light to be exposed via the portion of the end cap with coupled to the rail. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Graybar and provide a light 
Further, Buccola discloses that it is known to provide a switch (190) that is coupled to a printed circuit board and a driver (188) coupled to an end cap in order to selectively engage the switch. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Graybar such that a switch and driver are provided on the end cap in order to provide actuation means and manually control the motor. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634